Citation Nr: 1121662	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied an increased rating for the Veteran's service connected sinus disability.

This matter was previously remanded by the Board.  In December 2008, the Board remanded the Veteran's claim for an increased rating for a sinus disability for further evidentiary development, as will be discussed below.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2007.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for allergic rhinitis has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claim for an increased rating for sinusitis.  Although the Board sincerely regrets the additional delay, the Board the record reflects that there may be potentially probative medical records that have not been associated with the claims folder.  In this regard, the Veteran testified at his hearing before the Board that he received treatment at the VA Medical Center (VAMC) in Omaha, Nebraska, in May 2007.  The record does not indicate that attempts have been made to request the Veteran's treatment records from this facility, and such treatment records are not associated with the Veteran's claims file.  On remand, the RO or AMC should attempt to obtain the Veteran's outstanding VA treatment records from December 20, 2006 to the present.  Both the treatment records themselves and all such attempts to obtain such records should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain any additional VA and non-VA treatment records identified by the Veteran, including medical records from the VA Medical Center at Omaha from May 2007.  In particular, the RO or AMC should ensure that full copies of treatment records for the Veteran's sinus condition from all relevant VA medical centers have been associated with the claims file, to include the period from December 20, 2006 to the present.  If such records are not available, the RO or AMC should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO or AMC.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


